Citation Nr: 0018270	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
wrist, formerly rated as fracture of the left navicular, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.
 
The Board originally remanded this case for further 
development in August 1996.

In October 1997, the Board remanded it again for further 
development.  The RO, after readjudicating it based on the 
requested development, continued its denial of the veteran's 
claim.  The case has returned to the Board for appellate 
review.


REMAND

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for arthritis of the left 
wrist, formerly rated as fracture of the left navicular, 
currently evaluated as 10 percent disabling is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is at least plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Turning to the case at hand, the Board finds the December 
1998 VA examination inadequate for rating purposes because 
the examiner did not adequately address matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as required 
under 38 C.F.R. §§ 4.40 and 4.45 (1999).  Moreover, the 
examiner did not address the veteran's purported inability to 
grasp and lift objects with his left hand.  The United States 
Court of Appeals for Veterans Claims (Court) has held that an 
examination that fails to consider and address the provisions 
of these regulations is inadequate for rating purposes.

In evaluating disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  These determinations should be made by an examiner 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The December 1998 VA examination 
report does not adequately address the considerations 
discussed by the Court in DeLuca, thus, it will be necessary 
to have the veteran examined under the guidelines set out in 
that decision, prior to the Board's determination.

There also seems to be an unresolved dispute with respect to 
whether the veteran's reported problems associated with the 
left wrist are caused by his service-connected arthritis of 
the left wrist, formerly rated as fracture of the left 
navicular, or by pathology associated with a currently 
nonservice-connected carpal tunnel syndrome.  Accordingly, in 
order to identify what pathology should be compensated, 
further development is in order and the veteran should be 
reexamined.  See Webster v. Derwinski, 1 Vet. App. 155, 159 
(1991) (An examiner must differentiate the symptomatology 
caused by a service-connected disorder from that caused by a 
non-service connected disorder.)  In this regard, it must be 
noted that when it is not possible to separate the effects of 
the service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 (1999) requires that reasonable 
doubt be resolved in the claimant's favor, thus attributing 
such signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, private and/or VA, who 
treated him for complaints regarding his 
service-connected arthritis of the left 
wrist, formerly rated as fracture of the 
left navicular, since December 1998.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all current disabilities of the 
veteran's left wrist.  The claims folder 
should be made available to the examiner 
prior to the examination.  All indicated 
testing should be conducted, to include 
an x-ray study.  The examination report 
should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the left wrist.  
With respect to all diagnoses of the left 
wrist, the examiner should specifically 
state which, if any, are a manifestation 
of or otherwise related to the service-
connected arthritis of the left wrist, 
formerly rated as fracture of the left 
navicular.  For all diagnoses found not 
to be related to the service-connected 
disorder - specifically to include carpal 
tunnel syndrome - the examiner should, to 
the extent possible, differentiate 
symptoms due to the unrelated disorder 
from those due to the service-connected 
disorder and related diagnoses.  If this 
cannot be done, the examiner should so 
state.  The range of motion of the left 
wrist should be set forth.  Moreover, the 
extent of any functional loss of the left 
wrist due to weakened movement, excess 
fatigability, incoordination, or pain on 
use should be noted.  The examiner should 
also state whether any pain claimed by 
the veteran is supported by adequate 
pathology and evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range-of-motion 
loss.  See DeLuca.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca and all 
other applicable VA regulations, 
including 38 C.F.R. §§ 4.40 and 4.45, 
should be specifically discussed.  The RO 
should evaluate the veteran's left wrist 
disability under 38 C.F.R. § 4.71a, to 
include consideration of all applicable 
diagnostic codes.  The RO should also 
consider whether referral for assignment 
of an extraschedular rating should be 
made, in accordance with 38 C.F.R. § 
3.321(b) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond to 
any claims in appellate status.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

